Title: From Thomas Jefferson to Albert Gallatin, 10 February 1807
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Th:J. to mr Gallatin
                     
                     
                        ca. 10 Feb. 1807
                     
                        
                        Bates’s resignation both as judge & reciever was of yesterday the 9th. when he accepted his new commission. I shall send in my list of nominations in 2. or 3. days.
                        
                            
                        
                    